                Case 15-10482-KG             Doc 448        Filed 06/17/19        Page 1 of 20



                         IN THE UNITED STATES BANKRUPTCY COURT

                                 FOR THE DISTRICT OF DELAWARE


In re:                                                           Chapter 7

 CHROMCRAFT REVINGTON,INC., et al.,l                            Case No. 15-10482(KG)
                                                                (Jointly Administered)
                            Debtors.
                                                            Objection Deadline: To be determined
                                                            Hearing Date: To be heard with the TFR



         THIRD AND FINAL APPLICATION FOR COit~IPENSATION AND
       REIMBURSEMENT OF EXPENSES OF PACHULSKI STANG ZIEHL &
       JONES LLP, AS COUNSEL TO THE CHAPTER 7 TRUSTEE,FOR THE
      PERIOD FROIVI JULY 31,2015 THROUGH APRIL 30,2019(INCLUDING
    THE THIRD FED PERIOD OFNOVEMBER 1, 2016 THROUGH APRIL 30,2019)

 Name of Applicant:                                      Pachulski Stang Ziehl &Jones LLP
 Authorized to Provide Professional Services             Chapter 7 Trustee
 to:
                                                         Effective nunc pro tu~2c to July 31, 2015 by
 Date of Retention:                                      order signed September 24, 2015
 Period for which Compensation and        July 31, 2015 through Apri130, 20192
 Reimbursement is Sought:
 Amount of Compensation Sought as Actual, $213,617.00
 Reasonable and Necessary:
 Amount of Expense Reimbursement Sought ~ 21,697.63
 as Actual, Reasonable and Necessary:

This is a:           monthly           interim         x final application.

                 The total time expended for fee application preparation is approximately 2.0 hours

and the corresponding compensation requested is approximately $800.00.




~ The Debtors in these chapter 7 cases, along with the last four digits of each Debtor's federal tax identification
number are:(1)Chromcraft Revington, Inc.(8904), and (2) Spar•t-Haley Holdings, Inc.(0885). The location of the
Debtors' corporate headquarters is 200 Union Boulevard, Suite 400, Lakewood, Colorado 80228.
~ The applicant reserves the right to include any time expended in the time period indicated above in future
applications) if it is not included herein.


DOGS DE224157.1 31268/001
                      Case 15-10482-KG                 Doc 448          Filed 06/17/19              Page 2 of 20




                                            PRIOR APPLICATIONS FILED

       ~~I~C          ~E'i'10C~ ~.`f)~'~I'~L~        ~L'6~CIC~+~E'{~     ~   ~~E£~1i~5~~~~      ~    r~l.~)~li't)L"€C~          ~~~3~32'01'~[~   ~


     07/12/16      07/31/15 - 05/31/16                $135,208.50              $12,779.91            $135,208.50                 $12,779.91
     12/06/16      06/01/16 - 10/31/16                $ 43,019.50              $ 5,106.33            $ 43,019.50                 $ 5,106.33



                                        PSZ&J PROFESSIONALS
                        (Third Fee Period-November 1, 2016 through Apri130, 2019)
            -     -            _.._... _.~                    _.._ ._...._ ... ,, ~                                      r ..
     1~~dTTt~ fl~ P~'O~L'SSIE3Fl~l~ ~      ~f)St'fl0il 0~ ~~iC t~~~)~IC~liI~~              ~ ~f7~tf1'~~'      ~~~~~~E~              ~'£1~~1~

            l~~dtvititi~~i          ~       ~r~~~21~~et• off' ~'e~r`s i~~ tli'.~t            ~3i~~ii~~        ~Iot~rs ' C`t~z~~pe~~~a~i~»r
                                            Pt~sitio~i, ~'~•io~- ~~e~evs~xit                  Rate          ~ ~3iilecl
~                                       ~.:~j)€'TIL'~1CiE~ ~rL~tt' tl~ ~)~)~4t]T2]Tlir, ~ ~IIIf~t1t~ITl~;
                                          I.IEf.',I15~ ~tI ~~2'~iC~i4'E'~ r~I'C~ (3~      ~~~11~i~~CS}
                                                    L~I~c~•~€~e
     Bradford J. Sandler                Partner 2010; Member ofPA and                         $925.00            0.50               $     462.50
                                        NJ Bars since 1996; Member of                         $895.00            0.10               $      89.50
                                        DE Bar since 2001; Member of                          $875.00            0.20               $     175.00
                                        NY Bar since 2008
     William L. Ramseyer                Of Counsel 1989; Member of CA                         $675.00            4.60               $ 3,105.00
                                        Bar since 1980
     Peter J. Keane                     Associate 2010; Member ofPA                           $695.00           5.60                $ 3,892.00
                                        Bar since 2008; Member of DE                          $625.00           1.30                $ 812.50
                                        and NH Bar since 2010                                 $595.00          21.60                $12,852.00
                                                                                              $550.00           4.80                $ 2,640.00
     Karina K. Yee                      Paralegal 2000                                        $395.00           0.70                $ 276.50
                                                                                              $375.00           1.90                $ 712.50
                                                                                              $350.00          19.10                $ 6,685.00
                                                                                              $325.00           3.10                $ 1,007.50
     Patricia E. Cuniff                 Paralega12000                                         $350.00           0.80                $ 280.00
     Cheryl A. Knotts                   Paralega12000                                         $305.00           0.40                $ 122.00
     Andrea R. Paul                     Case Management Assistant 2001                        $275.00           3.00                $ 825.00
                                                                                              $250.00           3.40                $ 850.00
     Karen S. Neil                      Case Management Assistant 2003                        $295.00           0.10                $    29.50
                                                                                              $275.00           1.70                $ 467.50
                                                                                              $250.00           0.20                $    50.00
     Beatrice M. Koveleslci             Case Management Assistant 2009                        $275.00           0.20                $    55.00

                                                     Grand Total: $ 35,389.00
                                                     Total Hours:       73.30
                                                     Blended Rate: $   482.80



    DOCS D~224157.1 31268/001                                       2
                 Case 15-10482-KG              Doc 448                  Filed 06/17/19          Page 3 of 20




                                    COMPENSATION BY CATEGORY
                       (Third Fee Period—November 1, 2016 through Apri130, 2019)
     ___               _        _. .... , ,m_.          __    _              _..._~
                1~~t'f)~CCt ~e~~G~OIlE:~                       ~           ~~(➢~~I~~4}Iti'5         ~~   ~~~[1~11~ ~i~L'F':s
       __                                  -      -       _                __
 Asset Analysis/Recovery                                                                     6.50                 $ 4,359.50
 Asset Disposition                                                                           7.70                 $ 4,309.50
 Bankruptcy Litigation                                                                      25.00                 $12,799.50
 Case Administration                                                                        18.70                 $ 5,815.00
 Claims Admin./Objections                                                                    0.20                 $    70.00
 Compensation of Professional                                                                8.10                 $ 4,750.50
 Compensation of Prof./Others                                                                4.60                 $ 2,045.00
~ a~a~% L,i~i~,a~ivu                                           ~                                ~.. ~                  ~,~, ...~., ~




                                        EXPENSE SUMMARY
                       (Third Fee Period November 1, 2016 through Apri130, 2019)
                            _ _ _ T __    __.._.....,_._    -- — _ _      —_..___... _                                  --       --..
      F'L`~8I1$E' ~i3~~~,t)I'}~'    ~                              ~4I'YItE'~~1'f)~.'1f~E'f'3                         ,~T4l~A~

                                   __                 ....__
 Conference Call                        AT&T Conference Call                                                        $    1.30
 Delivery/Courier Service               Digital Legal                                                               $ 903.41
 express Mail                           Federal Express                                                             $ 398.27
 Fax Transmittal                        Outgoing only                                                               $ 35.00
 Court Research                         Pacer                                                                       $ 237.30
 Postage                                US Mail                                                                     $1,280.00
 Reproduction Expense                                                                                               $ 903.70
 Reproduction/ Scan Copy                                                                                            $ 51.80
 Legal Research                         Westlaw                                                                     $    0.61




3 PSZ&J may use one or more service providers. The service providers identified herein below are the primary
service providers for the categories described.


DOGS DE224157.1 31268/001                                           3
                   Case 15-10482-KG                  Doc 448          Filed 06/17/19             Page 4 of 20




                                         PSZ&J PROFESSIONALS
                           (Final Fee Period-July 31, 2015 through Apri130, 2019)

 1+~i~Il2C~ 0~~~`i'Cl~£S~I~Itc`l~ C       ~'O51~ft)I~ t)~~~t~ 1~~)j3~If:H1~~,         ~     ~~€3tti'~~'     i   ~~flQ~i~   ~          ~'Ol~i~
         ~Tll~it'1C~L~2~                   1'~iFI1l~~~~' {~~ ~'B13t'S IYY t~l~~       ~     ~3~~~1€1~       ~ ~~0€Ii`5         ~~f3lylj3E'IIS~f~If1I1 !~
                                           ~~1351~1D~1~ ~t'If)1' ~~E'~E~'ill1~        ~      ~~21~f'            ~~1~~CE~
                                       ~X~)4'1'ICIiCf'r ~Er~ 4Et' tJ~~~~1~<~tT21T1~       ~II1C~tIf~lIlr;
                                        I~icc~ise t~3 ~'r~~c#zee, ~~.t•e~~ ~~f            C'~~ai~ges~
                                                   ~~,~~c~-tise
David J. Barton                       Partner 2000; Member of CA Bar                          $875.00              2.40              ~ 2,100.00
                                      since 1981
 R„~~~,,,.,a r c~r,aiPr
 L1U   1V1U ✓.   VJ ILilUiVi          PartrPr 2~1Q, Il~P~rbe~~ ~f pn and                      $925.00             0.50               $ 462..50
                                      NJ Bars since 1996; Member of                           $895.00             0.10               $    89.50
                                      DE Bar since 2001; Member of                            $875.00            21.40               $18,725.00
                                      NY Bar since 2008                                       $825.00            26.10               $21,532.50
                                                                                              $412.50             4.00               $ 1,650.00
 Maxim B. Litvak                      Partner 2004; Member of TX Bar                          $795.00             2.10               $ 1,669.50
                                      since 1997; Member of CA Bar
                                      since 2001
 Michael R. Seidl                     Partner 2003; Member of                                 $675.00              1.00              $     675.00
                                      Washington, D.C. Bar since
                                      1996; Member of DE Bar since
                                      2000
 William L. Ramseyer                  Of Counsel 1989; Member of CA                           $675.00            12.20               $ 8,235.00
                                      Bar since 1980
 Peter J. Keane                       Associate 2010; Member ofPA                             $695.00             5.60               $ 3,892.00
                                      Bar since 2008; Member of DE                            $625.00             1.30               $ 812.50
                                      and NH Bar since 2010                                   $595.00            21.60               $12,852.00
                                                                                              $550.00            96.00               $52,800.00
                                                                                              $525.00            74.20               $38,955.00
 Karina K. Yee                        Paralega12000                                           $395.00             1.90               $ 712.50
                                                                                              $375.00            19.10               $ 6,685.00
                                                                                              $350.00             3.10               $ 1,007.50
                                                                                              $325.00            22.60               $ 7,345.00
                                                                                              $305.00            15.90               $ 5,167.50
                                                                                              $295.00            62.00               $18,910.00
 Leslie F. Forrester                  Law Library Director 2003                               $350.00             0.50               $ 175.00
 Patricia E. Cuniff                   Paralega12000                                           $350.00             0.80               $ 280.00
 Cheryl A. Knotts                     Paralega12000                                           $305.00             1.80               $ 549.00
 Kathe F. Finlayson                   Paralega12000                                           $295.00             3.90               $ 1,220.50
 Andrea R. Paul                       Case Management Assistant 2001                          $275.00             3.00               $ 825.00
                                                                                              $250.00             7.60               $ 1,900.00




DOGS DE224157.1 31268/001
                     Case 15-10482-KG                   Doc 448          Filed 06/17/19              Page 5 of 20



    jVil~ilf' O~ ~t~O~E'SS1(llli~~           ~~052~iQI2 O~ ~~IL' 1~~3~)~IC"cl~i~~         ~     ~~C11E2~~~` ~ ~f)~iY~              ~_Tf3~ii~
           ~~it~IS'If~tIR~                   ~~LI~tI~CT' E)~~C~tS lil ~~2<l~                    ~~€~~€Ili,;     } ~~Ot~I'S       ~.071i~l~tlS~~10Ii'
                                             I~t~si#iui~, ~'z•io~- ~Ze~e~~<~r~t                   ~~s~#~          ~3ilIec~
                                         ~',:Y~}C~'ICIIE:~, ~Yr~~2I' f3~',~~~~.~Ii~tt2~       {~IIC~Iif~Ill;;                r
                                           ~i~£it~~` ~{3 ~1"~2C~ICL'~ 1'~~'~'4i t3~           ~~~1~£1~CS~
~                                    ~                  ~',Y~ILt'~tSE~..
    Karen S. Neil                        Case Management Assistant 2003                           $295.00           0.10             $    29.50
                                                                                                  $275.00           1.70             $ 467.50
                                                                                                  $250.00           4.00             $ 1,000.00
                                                                                                  $225.00           1.50             $ 337.50
    Beatrice M. Koveleslci               Case Management Assistant 2009                           $275.00           0.20             $    55.00
    Sheryle L. Pitman                    Case Management Assistant 2001                           $225.00          10.50             $ 2,500.00

                                                       Grand Total: $213,617.00
                                                       Total Hours:      428.70
                                                       Blended Rate: $   498.29




    DOGS DE224157.131268/00]
                  Case 15-10482-KG           Doc 448            Filed 06/17/19         Page 6 of 20




                                 COMPENSATION BY CATEGORY
                        (Final Fee Period—July 31, 2015 through Apri130, 2019)

               ~~~'O~E 4£ ~3ti~'~,vz~EE~_5             ~_         '~(i~~1~ ~i3tii'S            ~ t~~x~~ ~iC~S

 Asset Analysis/Recovery                                                          13.30                $ 8,586.50
 Asset Disposition                                                               140.90                $82,827.50
 Bankruptcy Litigation                                                            84.00                $38,442.00
 Case Administration                                                              70.10                $20,762.50
 Claims Admin./Objections                                                          6.50                $ 3,345.00
 Compensation of Professional                                                     28.80                $16,344.50
 Compensation of Prof./Others                                                     12.70                $ 5,640.00
 r          n i
 r ind~Cidl r iilYlgs                                                                 V.J~v             W   ~r~ii v.~v
                                                                                                            -

 Financing                                                                        26.70                $15,481.50
 Meeting of Creditors                                                              5.10                $ 2,303.50
 Operations                                                                        3.60                $ 2,220.00
 Retention of Professional                                                         5.60                $ 2,670.00
 Retention of Prof./Others                                                        22.00                $10,497.50
 Stay Litigation                                                                   2.50                $ 1,240.00
 Tax Issues                                                                        2.00                $ 1,200.00
 Travel                                                                            4.00                $ 1,650.00


                                        EXPENSE SUMI~~iARY
                        (Final Fee Period—July 31, 2015 through Apri130, 2019)

     ~:t~jense C~~~e~;~3~•~~~ ~                 ~e~•~~~c e I'~=r}~~~€I~ ~ ~                     _        `Cote      11
                                                                                                       ~1t ~~x~~~.~ 1
       --- - __ _ ___.  ----. _ -     _ _._ _~    ~if ~~ ~~I~~~cr~l~~c
                                                  ~           ~- ~ ---                              - - ~
 Conference Call                AT&T Conference Call                                                    $      1.3U
 Delivery/Courier Service       Digital Legal                                                           $3,256.02
 Express Mail                   Federal Express                                                         $2,574.50
 Fax Transmittal                Outgoing only                                                           $ 657.00
 Legal Research                 Westlaw                                                                 $1,931.51
 Court Research                 Pacer                                                                   $ 696.90
 Postage                        US Mail                                                                 $6,229.50
 Reproduction Expense                                                                                   $5,053.40
 Reproduction/ Scan Copy                                                                                $ 450.00
 Research                       CSC; Cl s Information Services; Parasec                                 $ 516.75
 Transcript                     Wilcox &Fetzer                                                          $ 330.75




4 PSZ&J inay use one or snore service providers. The service providers identified herein below are the primary
service providers for the categories described.


DOCS D~224157.1 31268/001                                   6
                Case 15-10482-KG             Doc 448        Filed 06/17/19        Page 7 of 20



                        IN THE UNITED STATES BANKRUPTCY COURT

                                 I'OR THE DISTRICT OF DELAWARE


In re:                                                           Chapter 7

 CHROMCRAFT REVINGTON,INC., et al.,l                            Case No. 15-10482(KG)
                                                                (Jointly Administered)
                            Debtors.
                                                            Objection Deadline: To be determined
                                                            Hearing Date: To be heard with the TFR



         THIRD AND FINAL APPLICATION FOR COMPENSATION AND
       R~II~~TBURSEMENT OF EXPENSES OF ~'ACHULSKI STANG ZIE~IL &
       JONES LLP,AS COUNSEL TO THE CHAPTER 7 TRUSTEE,FOR THE
      PERIOD FROiVI JULY 31,2015 THROUGH APRIL 30,2019(INCLUDING
    THE THIRD FEE PERIOD OFNOVEI~~IB~R 1, 2016 THROUGH APRIL 30,2019)

                 Pursuant to sections 330 and 331 of Title 11 of the United States Code (the

"Bankruptcy Code"), and Rule 2016 of the Federal Rules of Bankruptcy Procedure (collectively,

the "Bankruptcy Rules"), Pachulski Stang Ziehl &Jones LLP ("PSZ&J" or the "Firm"), Counsel

to the Chapter 7 Trustee, hereby submits its Third and Final Application for Compensation and

for Reimbursement of Expenses for the Period from July 31, 2015 through Apri130, 2019(the

"Application")

                 By this Application PSZ&J seeks a final allowance of compensation in the

amount of $213,617.00 and actual and necessary expenses in the amount of $21,697.63 for a

total allowance of $235,314.63, for the period July 31, 2015 through Apri130, 2019(the "Final

Fee Period")




1 The Debtors in these chapter 7 cases, along with the last four digits of each Debtor's federal tax identification
number are:(1) Chromct~aft Revington, Inc.(8904), and (2)Sport-Haley Holdings, Inc.(0885). The location ofthe
Debtor's' corporate headquartet•s is 200 Union Boulevard, Suite 400, Lakewood, Colorado 80228.


DOCS DE224157.1 31268/00]
                Case 15-10482-KG            Doc 448       Filed 06/17/19   Page 8 of 20




                 This Application also includes a narrative description of the Firm's work for the

time period November 1, 2016 through Apri130, 2019("Third Fee Period"). The Third Fee

Period is included in the Final Fee Period, and the fees and costs For the Third Fee Period are part

of the Firm's final request for payment and allowance of fees and costs in this case. In support

of this Application, PSZ&J respectfully represents as follows:

                                                Bacic~round

                 1.          On March 5, 2015 (the "Petition Date"), the Debtors filed voluntary

petitions for relief under Chapter 11 of the Bankruptcy Code. The cases were converted to

Chapter 7 proceedings by order entered July 31, 2015. On July 31, 2015, Alfred T. Giuliano was

appointed as the Chapter 7 Trustee in these cases.

                 2.          The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157

and 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

                 3.          The retention of PSZ&J, as counsel to the Chapter 7 Trustee, was

approved by this Court's "Order Granting Application of Alfred T. Giuliano, Chapter 7 Trustee,

Pursuant to Bankruptcy Code Sections 327(a) and 328(a), Bankruptcy Rules 2014(a) and 2016,

and Local Rule 2014-1 for Authority to Employ and Ketain Pachulski Stang Ziehl &Jones LLP

as Counsel to Chapter 7 Trustee, Nunc Pao Tunc to July 31, 2015", signed on or about September

24, 2015 (the "Retention Order"). The Retention Order authorized PSZ&J to be compensated on

an hourly basis and to be reimbursed for actual and necessary out-of-pocket expenses.




DOCS DE224157.1 31268/001.                            2
                Case 15-10482-KG            Doc 448      Filed 06/17/19     Page 9 of 20



                      PSZ&J's APPLICATION FOR COMPENSATION ANll
                           FOR REIMBURSEMENT OF EXPENSES

                                Interim Fee Apt~lications Covered Herein

                 4.         Prior to the filing of this Final Fee Application, interim fee applications

for the time period July 31, 2015 through October 31, 2016 had been filed with the Court. The

Firm's time and expenses for the Third Fee Period are discussed below and in the fee statement

attached as Exhibit A.

                            The interim fee applications, and the fee statement for the Third Fee

Period, covered by this Final Fee Application contain detailed daily time logs describing the

actual and necessary services provided by PSZ&J during the Final Fee Period as well as other

detailed information required to be included in fee applications.

                                              Requested Relief

                 6.         By this Final Fee Application, PSZ&J requests that the Court approve the

final allowance of compensation for professional services rendered and the reimbursement of

actual and necessary expenses incurred by PSZ&J from July 31, 2015 through April 30,

2019. As stated above, the full scope of the services provided and the related expenses incurred

are fully described in the interim fee applications that already have been filed with the Court and

the fee statement for the Third Fee Period. To the extent that PSZ&J has incurred fees and

expenses in addition to the foregoing, PSZ&J reserves the right, and respectfully requests that the

Court authorize PSZ&J,to file a supplemental fee applications) and submit a certificate of no

objection and order to the Court for final approval of such fees and expenses as may be reflected

in any supplemental fee application.




DOGS DE224157.] 3]268/001
               Case 15-10482-KG             Doc 448     Filed 06/17/19    Page 10 of 20




                7.       At all relevant times,PSZ&J has been a disinterested person as that term is

defined in §101(14) of the Bankruptcy Code and has not represented or held an interest adverse

to the interest of the Chapter 7 Trustee or the Debtor.

                 8.          All services for which PSZ&J requests compensation were performed for

or on behalf of the Chapter 7 Trustee and not on behalf of the Debtor, or any committee, creditor

or other person.

                 9.          PSZ&J has received no payment and no promises for payment from any

source other than the Chapter 7 Trustee for services rendered or to be rendered in any capacity

whatsoever in connection with the matters covered by this Application. There is no agreement or

understanding between PSZ&J and any other person other than the partners of PSZ&J for the

sharing of compensation to be received for services rendered in these cases. PSZ&J has received

no retainer in this matter.

                 (Third Fee Period—November 1, 2016 through At~ri130,2019)

                                               Fee Statements

                 10.         The fee statement for the Third Fee Period is attached hereto as Exhibit A.

The statement contains daily time logs describing the time spent by each attorney and

paraprofessional during the Third tee Period. To the best of PSZ&J's knowledge, this

Application complies with sections 330 and 331 of the Bankruptcy Code and the Bankruptcy

Rules. PSZ&J's time reports are initially handwritten by the attorney or paralegal performing

the described services. The time reports are organized on a daily basis. PSZ&J is particularly

sensitive to issues of"lumping" and, unless time was spent in one time frame on a variety of




DOGS DI;224157.1 31268/001                            4
                Case 15-10482-KG           Doc 448    Filed 06/17/19     Page 11 of 20




different matters for a particular client, separate time entries are set forth in the time reports.

PSZ&J's charges for its professional services are based upon the time, nature, extent and value

of such services and the cost of comparable services other than in a case under the Bankruptcy

Code. PSZ&J has reduced its charges related to any non-working "travel time" to fifty percent

(50%)of PSZ&J's standard hourly rate. To the extent it is feasible, PSZ&J professionals attempt

to work during travel.

                                      Actual acid Necessary E~:penses

                 11.         A summary of actual and necessary expenses incurred by PSZ&J for the

Third Fee Period is attached hereto as part of Exhibit A. PSZ&J customarily charges $0.10 per

page for photocopying expenses related to cases, such as this one, arising in Delaware. PSZ&J's

photocopying machines automatically record the number of copies made when the person that is

doing the copying enters the client's account number into a device attached to the photocopier.

PSZ&J summarizes each client's photocopying charges on a daily basis.

                  12.        PSZ&J charges $1.00 per page ($.25 per page after February 1, 2017)for

out-going facsimile transmissions. There is no additional charge for long distance telephone

calls on faxes. The charge for outgoing facsimile transmissions reflects PSZ&J's calculation of

the actual costs incurred by PSZ&J for the machines, supplies and extra labor expenses

associated with sending telecopies and is reasonable in relation to the amount charged by outside

vendors who provide similar services. PSZ&J does not charge the Chapter 7 Trustee for the

receipt of faxes in these cases.




 ROCS D~224157.1 31268/001
              Case 15-10482-KG            Doc 448     Filed 06/17/19     Page 12 of 20




                 13.       With respect to providers of on-line legal research services (e.g., LEXIS

and WESTLAW),PSZ&J charges the standard usage rates these providers charge for

computerized legal research. PSZ&J bills its clients the actual amounts charged by such

services, with no premium. Any volume discount received by PSZ&J is passed on to the client.

                 14.       PSZ&J believes the foregoing rates are the market rates that the majority

of law firms charge clients For such services. In addition, PSZ&J believes that such charges are

in accordance with the American Bar Association's("ABA") guidelines, as set forth in the

ABA's Statement of Principles, dated January 12, 1995, regarding billing for disbursements and

other charges.

                                    Summary of Services Rendered

                 15.       The names of the partners and associates of PSZ&J who have rendered

professional services in these cases during the Third Fee Period, and the paralegals and case

management assistants of PSZ&J who provided services to these attorneys during the Third Fee

Period, are set forth in the attached Exhibit A.

                 16.       PSZ&J, by and through such persons, has prepared and assisted in the

preparation of various motions and orders submitted to the Court for consideration, advised the

Chapter 7 Trustee on a regular basis with respect to various matters in connection with the

Debtors' bankruptcy cases, and performed all necessary professional services which are

described and narrated in detail below. PSZ&J's efforts have been extensive due to the size and

complexity of the Debtors' bankruptcy cases.




DOGS DE224157.131268/001                             6
               Case 15-10482-KG            Doc 448     Filed 06/17/19      Page 13 of 20




                                    Summary of Services by Project

                 17.        The services rendered by PSZ&J during the Third Fee Period can be

grouped into the categories set forth below. PSZ&J attempted to place the services provided in

the category that best relates to such services. However, because certain services may relate to

one or more categories, services pertaining to one category may in fact be included in another

category. These services performed, by categories, are generally described below, with a more

detailed identification of the actual services provided set forth on the attached exhibit A. Exhibit

A identifies the attorneys and paraprofessionals who rendered services relating to each category,

along with the number of hours for each individual and the total compensation sought for each

category.

            A.         Asset Analysis and Recoveiy

                 18.        This category relates to asset analysis and recovery issues. During the

Third Fee Period, the Firm, among other things: (1)reviewed and analyzed document issues

relating to personal injury litigation;(2)reviewed and analyzed bank account issues;

(3) performed research regarding issues relating to the Trustee's final report;(4)reviewed and

analyzed estate asset and cash collateral issues; and (5)corresponded regarding asset analysis

and recovery issues.

                            Fees: $4,359.50;       Hours: 6.50

            B.         Asset Disposition

                 19.        This category relates to the sale or other disposition of assets. During the

Third Fee Period, the Firm, among other things: (1) performed work regarding a remnant asset




DOCS DE224157.1 31268/001
               Case 15-10482-KG            Doc 448        Filed 06/17/19   Page 14 of 20




agreement;(2) performed work regarding a motion to approve remnant asset agreement;

(3) performed work regarding a remnant asset sale;(4) attended to notice issues;(5) performed

work regarding orders;(6)reviewed and analyzed documents; and (7) corresponded regarding

asset disposition issues.

                            Fees: $4,309.50;      Hours: 7.70

            C.         Bankruptcy Litigation

                 20.        The category relates to work regarding motions or adversary proceedings

in the Bankruptcy Court. During the Third Fee Period, the Firm, among other things:

(1) attended to scheduling issues;(2) performed work regarding a motion to abandon and destroy

records;(3) performed work regarding orders;(4) performed research;(5) performed work

regarding Agenda Notices;(6)reviewed and analyzed issues regarding the Lupoli matter; and

(7) conferred and corresponded regarding bankruptcy litigation matters.

                            Fees: $12,799.50;     Hours: 25.00

            P.         Case Administration

                 21.        This category relates to work regarding administration of this case.

During the Third Pee Period, the Firm, among other things: (1) maintained a memorandum of

critical dates;(2) maintained service lists;(3) prepared and distributed a daily memo narrative;

and (4) maintained document control.

                            Fees: $5,815.00;      Hours: 18.70




DOCS Dr 224157.131268/001                             g
               Case 15-10482-KG             Doc 448    Filed 06/17/19    Page 15 of 20




            E.          Claims Administration and Objections

                  22.       This category relates to work regarding claims administration and claims

objections. During the Interim Period, the Firm, among other things, communicated regarding

letter from Furniture Manufacturers Credit Association.

                            Fees: $70.00;         Hours: 0.20

            F.          Compensation of Professionals

                  23.       This category relates to issues regarding compensation of the Firm.

During the Interim Period, the firm, among other things, performed work regarding its Second

Interim fee application.

                            Fees: $4,750.50;      Hours: 8.10

            G.          Compensation of Professionals--Others

                  24.       This category relates to issues regarding compensation of professionals,

other than the Firm. During the Third Fee Period, the Firm, among other things,(1) performed

work regarding fee application binders;(2) GMC fee applications; and (3) GMC rate change

issues.

                            Fees: $2,045.00;              Hours: 4.60

            ~3.         Stay Litigation

                  25.       This category relates to work regarding the automatic stay and relief from

stay motions. During the Interim Period, the Firm, among other things, corresponded, reviewed

and revised stipulation regarding Lupoli.

                            Fees: $1,240.00;      Hours: 2.50




DOCS D~224157.1 31268/001                             9
                 Case 15-10482-KG                    Doc 448          Filed 06/17/19        Page 16 of 20




                                                    Valuation of Services

                   26.       Attorneys and paraprofessionals ofPSZ&J expended a tota173.30 hours in

connection with their representation of the Chapter 7 Trustee during the Third Fee Period, as

follows:

 1~!}IiIG' t}~~~~I'4~('SS40~1i1~ ~         ~~£}S1~302~ 0~ ~~1#.' f~~)(]If~ctIl~s        ~fk11F'~}.        ~'Ot~t~              ~~ ~~~~
        Ii~c~~~~ic~t~~~~                   ~;~~~t t~e~- t~f~'c~~~s its t~r~~t           B~llitt~        ~ N~ii~•s        £"~~~s~~~et~satiatt
                                            ~C)~t~1t~T2s Pl'If3t' ~~~~f',~'Illl~   j      ~~~i~e         ~31~~E'f~
                                     ~'~?~~3~I'lCIICC~~~E'~I?' {?~~ ~~~)1~~~IIll1~ ' i ~171C~LTL~li1~                1

                                       ~~IC£'i1SC' ~0 ~~~'iIC~1CG~ l~t'f'ik D~         ~~~1~]II~CS~
                                 f     _
                                                 ~~ ~c~rti5e                                                _    ~.._ ---
 Bradford J. Sandler                 Partner 2010; Member of PA and                       $925.00           0.50        $ 462.50
                                     NJ Bars since 1996; Member of                        $895.00           0.10        $  89.50
                                     DE Bar since 2001; Member of                         $875.00           0.20        $ 175.00
                                     NY Bar since 2008
 William L. Ramseyer                 Of Counsel 1989; Member of CA                        $675.00           4.60              $ 3,105.00
                                     Bar since 1980
 Peter J. Keane                      Associate 2010; Member ofPA                          $695.00           5.60              $ 3,892.00
                                     Bar since 2008; Member of DE                         $625.00           1.30              $ 812.50
                                     and NH Bar since 2010                                $595.00          21.60              $12,852.00
                                                                                          $550.00           4.80              $ 2,640.00
 Karina K. Yee                       Paralega12000                                        $395.00           0.70              $ 276.50
                                                                                          $375.00           1.90              $ 712.50
                                                                                          $350.00          19.10              $ 6,685.00
                                                                                          $325.00           3.10              $ 1,007.50
 Patricia ~. Cuniff                  Paralegal 2000                                       $350.00           0.80              $ 280.00
 Cheryl A. Knotts                    Paralegal 2000                                       $305.00           0.40              $ 122.00
 Andrea R. Paul                      Case Management Assistant 2001                       $275.00           3.00              $ 825.00
                                                                                          $250.00           3.40              $ 850.00
 Karen S. Neil                       Case Management Assistant 2003                       $295.00           0.10              $    29.50
                                                                                          $275.00           1.70              $ 467.50
                                                                                          $250.00           0.20              $    50.00
 Beatrice M. Koveleski               Case Management Assistant 2009                       $275.00           0.20              $    55.00

                                                     Grand Total: $ 35,389.00
                                                     Total Hours:       73.30
                                                     Blended Rate: $   482.80

                   27.       The nature of work performed by these persons is fully set forth in Exhibit

A attached hereto. These are PSZ&J's normal hourly rates for work of this character. The


DOGS DE:224157.1 31268/001                                         1~
                 Case 15-10482-KG             Doc 448           Filed 06/17/19              Page 17 of 20




reasonable value of the services rendered by PSZ&J for the Chapter 7 Trustee during the Third

Fee Period is $35,389.00.

                  28.       Attorneys and paraprofessionals of PSZ&J expended a tota1428.70 hours

in connection with their representation of the Chapter 7 Trustee during the Final Fee Period, as

follows:

~ 1~~~nie o~T'~•c~fes~,~~>n~~i T ~ P~sifioi~ o~t~~e ~'~~~~3~iE~~j~t,                    ~Iot~~'I~'    ~ `~'cat~~ r          ~'at~l
        ~lit~il'1t~11cl~            ~t~4EI1T1~?f't`£?~'4Ff'i~2'S ~Ik t~2ii~             ~S'i~~lil~;       ~~f)lIl'S f ~~[)t12~lCll~~l~~~i1
                                    ~'~51~10T1i I~~'EOI' ~~C~C'4'21II~            ~      ~~~1~C           I~I~~Cf~
                                ~'~~~)H~'IE'IICE'i ~~C~t?' E)~~~~)tsl~tliI1~;         ~iT1C~U(~lil~
                                  ~s~ti~IlS~ ~f~ ~~I'il~'~tCCT 1~it'f;~~ D~     ``~   ~~~1~312~;tS~   ~              f


 David J. Batton                Partner 2000; Member of CA Bar                           $875.00             2.40          $ 2,100.00
                                since 1981
 Bradford J. Sandler            Partner 2010; Member ofPA and                            $925.00            0.50           $ 462.50
                                NJ Bars since 1996; Member of                            $895.00            0.10           $    89.50
                                DE Bar since 2001; Member of                             $875.00           21.40           $18,725.00
                                NY Bar since 2008                                        $825.00           26.10           $21,532.50
                                                                                         $412.50            4.00           $ 1,650.00
 Maxim B. Litvak                Partner 2004; Member of TX Bar                           $795.00            2.10           $ 1,669.50
                                since 1997; Member of CA Bar
                                since 2001
 Michael R. Seidl               Partner 2003; Member of                                  $675.00             1.00          $     675.00
                                Washington, D.C. Bar since
                                1996; Member of DE Bar since
                                2000
 William L. Ramseyer            Of Counsel 1989; Member of CA                             $675.00           12.20          $ 8,235.00
                                Bar since 1980
 Peter J. Keane                 Associate 2010; Member ofPA                               $695.00            5.60           $ 3,892.00
                                Bar since 2008; Member of DE                              $625.00            1.30           $ 812.50
                                and NH Bar since 2010                                     $595.00           21.60           $12,852.00
                                                                                          $550.00           96.00           $52,800.00
                                                                                          $525.00           74.20           $38,955.00
 Karina K. Yee                  Paralega12000                                             $395.00            1.90           $ 712.50
                                                                                          $375.00           19.10           $ 6,685.00
                                                                                          $350.00            3.10           $ 1,007.50
                                                                                          $325.00           22.60           $ 7,345.00
                                                                                          $305.00           15.90           $ 5,167.50
                                                                                          $295.00           62.00           $18,910.00
 Leslie F. Forrester            Law Library Director 2003                                 $350.00            0.50           $ 175.00



DOGS DE224157.1 31268/001                                    11
                     Case 15-10482-KG           Doc 448         Filed 06/17/19              Page 18 of 20


         _.__ ...,.._      __     --              __ ._.. _ .....~T             T    - ~-                                     _
     i~~~lt~e ~►f I'~•t3fessionai   P~sifir~r~ t~~ i~~e ~~~~~~lieat~t,          ~ IIu€z~~I~F 'I'ot~~~                        "~'~fr~l
            ~IIC~I~'i(~i{~t~           L`~EIili~)CI'fI~YC~3t'41ti ~~lil~               ~~I~~III~        ~~f3tli'S       ~f3Ii1~3~FiSit~I~I~>
                                       ~'~~sifi~l~, 1'~'iot~ I~eie~~xr~t                 I~.~t~e        ~~~Ilec~
                                   ~X~]L'T'1~ItCCx ~rE~f2' fl~~)~?C<~Itlllln         ~1i1~~1[t~lIl~~;               ~
k                                    Li€~c~~~~e tee ~'~•~~~taee, <<'~ae<~ ~~'        C`I~~z~~~~~~
~                                                ~'.~E ~i4~'                    ,,

    Patricia E. Cuniff            Paralegal 2000                                         $350.00           0.80              $     280.00
    Cheryl A. Knotts              Paralega12000                                          $305.00           1.80              $     549.00
    Kathe F. Finlayson            Paralega12000                                          $295.00           3.90              $   1,220.50
    Andrea R. Paul                Case Management Assistant 2001                         $275.00           3.00              $     825.00
                                                                                         $250.00           7.60              $   1,900.00
    Karen S. Neil                  Case Management Assistant 2003                        $295.00           0.10              $      29.50
                                                                                         $275.00           1.70              $     467.50
                                                                                         $250.00           4.00              $   1,000.00
                                                                                         $225.00           1.50              $     337.50
     Beatrice M. Koveleski         Case Management Assistant 2009                        $275.00           0.20              $      55.00
     Sheryle L. Pitman             Case Management Assistant 2001                        $225.00          10.50              $   2,500.00

                                                Grand Total: $213,617.00
                                                Total Hours:      428.70
                                                Blended Rate: $   498.29

                       29.     The nature of work performed by these persons is fully set forth in Exhibit

    A attached hereto. These are PSZ&J's normal hourly rates for work of this character. The

reasonable value of the services rendered by PSZ&J for the Chapter 7 Trustee during the Final

    Fee Period is $213,617.00.

                       30.     In accordance with the factors enumerated in section 330 of the

    Bankruptcy Code, it is respectfully submitted that the amount requested by PSZ&J is fair and

    reasonable given (a)the complexity of the case,(b)the time expended,(c)the nature and extent

    of the services rendered,(d)the value of such services, and (e)the costs of comparable services

    other than in a case under the Bankruptcy Code. Moreover,PSZ&J has reviewed the

    requirements of Del. Banicr. LR 2016-2 and believes that this Application complies with such

    Rule.




    DOCS D~224157.131268/001                                  12
               Case 15-10482-KG       Doc 448      Filed 06/17/19     Page 19 of 20




                WHEREFORE,PSZ&J respectfully requests that the Court enter an order,

substantially in the form attached hereto, providing that, for the period of July 31, 2015 through

April 30, 2019, a final allowance be made to PSZ&J in the sum of $213,617.00 as compensation

for reasonable and necessary professional services rendered to the Chapter 7 Trustee and in the

sum of $21,697.63 for reimbursement of actual and necessary costs and expenses incurred, for a

total of $235,314.63; that the Chapter 7 Trustee be authorized and directed to pay to PSZ&J the

outstanding amount of such sums; that to the extent PSZ&J has incurred fees and expenses in

addition to the foregoing, PSZ&J may file a supplemental fee applications) and submit a

certificate of no objection and order to the Court for final approval of such fees and expenses as

may be reflected in any supplemental fee application; and for such other and further relief as this

Court deems proper.

Dated: June 13, 2019                  PACHULSKI STANG ZIEHL &JONES LLP


                                              /s/ Peter J. Keane
                                      Bradford J. Sandler(DE Bar No. 4142)
                                      Peter J. Keane(DE Bar No. 5503)
                                      919 N. Market Street, 17th Floor
                                      Wilmington, DE 19801
                                      Telephone: (302)652-4100
                                      Facsimile: (302)652-4400
                                      Email: bsandler(a,pszjlaw.com
                                               pkeane ,pszjlaw.com

                                       Counsel to Alfred T. Giuliano, Chapter 7 Trustee




DOGS DE224157.1 31268/001                        13
                Case 15-10482-KG            Doc 448     Filed 06/17/19      Page 20 of 20




                                             DECLARATION

STATE OF DELAWARE

COUNTY OF NEW CASTLE


                 Bradford J. Sandler, after being duly sworn according to law, deposes and says:

                 a)          I am a partner with the applicant law firm Pachulski Stang Ziehl &Jones

LLr, and 'nave been adrni~~eci ~a appeal bei~ie this ~aa~.

                 b)          I am familiar with many of the legal services rendered by Pachulski Stang

Ziehl &Jones LLP as counsel to the Chapter 7 Trustee.

                 c)          I have reviewed the foregoing Application and the facts set forth therein

are true and correct to the best of my knowledge, information and belie£ Moreover, I have

reviewed Del. Banlcr. LR 2016-2 and submit that the Application substantially complies with

such Rule.




                                                  /s/ Bradford J. Sandler
                                            Bradford J. Sandler




DOGS D~:224157.1 31268/001
